Case 2:19-cv-03152-MKB-RER Document 17-4 Filed 06/05/19 Page 1 of 8 PagelD #: 183

EXHIBIT A
 

"pres
IQRUAZ 1aqey , apis Ij0q Uo padueyoxe
FERSUYT YS.TEY awUlOs Laaq sey sisi,
“SuyUayal S19Y}0.
UB “SAvd] INfeay Jo esnvaaq ayeuIDIEA 0]
UIShJe. [Is syuered awios yqiM ‘YS are
Wd(Sual ‘UOHEZUeEst0 ByaIquin Nopouy
(Oven we Yaeasy yEpNayY jo J0}901Ip
Anfaaxe a] ‘Taqalaz pPlaeq Iqqey pres
TeWJO ipTeay Aq siepso worsnpaxe IT
LIS JO BSNeIaq SIJUOU! JOJ }OOYOS Jo mo
SAQSALY USIP aulos ‘UAPOIg Uy
“Pres SEDO ‘payi] siap
O But PeY savy sjooyas UaslYysTy ‘yeEay
Iqnd jo aanoayoid sapisuca sano
ie EIS YOY “acted cg sayoeal o7e2
ONEUDIeA SJOOYIS B ust pay aie
(Pap ail “BUPIOeA aT} 0} LOAduxa Teo
paud 10 Sopa a7 pipea B pey Asin J Waa
Jane 0% LeIpTyD payeuroeaun Sup
Iq30y /S19PIO Uolsnpoxa,, Japun sfooyas
j Ind senuoyme am ‘arenbs many
| ARMUMUIOS KOpOYLIQ-e.Q[N azz amp
APU HOTA “Quneg pueppey uz
a SUOHBUTIIBA BY] SHE] pmoys nod
leMijedxa ay) are Ast, “BINQSUENI A
Suonezmedig ysimar para
1 iG i0}adlp salnoexa pure Japesy Au
WLC 2 “WEULISpain] PARC] [qqey pres
Alay INGA 10] yao FuLyooy st wawny zed
DB kifeay aig ajdoad Sura; are ay,
“s]Uered pure suoneSer8u0.
34-0] Wee at] papunos oym ‘suet
aped pue siqqeI YM yaul syeryjo
Teh “PajeuTIIva 3q 0] aydoad 10) Sut
BO PURE YBSIGINO Paes] ayy jo Sune
Seasue] Jayjo pue ysiueds “USIDPLA
Sia ut pajuiid aram sien o0n‘or
HOS TUOHIe OU! FUNMS SpeIOnyo yypeay

ayqnd ‘yiox may wy peaids saysrau sy
“aUTE RIN
pile solunod uEeyeq ul sHoreuqUa;
-W0 YsIy Ws “gT0Z 18q0}90 Zurpua read
ai] Ul pajodas ara sases ggo'sg autos
‘SUOMIATUL UAPOOIg aly] Jo suas yseay
Je JO aDINOS BYy Sem YOIyA ‘adoaung uy
‘Welestiar Wl parejuad
*St0@ Ul peitods alam syyeap om? pue
SOSE9 OOL/'2 SUIOS Siam ‘JeeIS] UT Sats
“BSL JO 3SLI al] 0} paver) aq ued Aasiar
MON PUL YIOA AMON] UT YRalqInO ayy,
‘pres
SeDyjO YIBey ‘sanTuMUTED ay 0}
DOYLT] Siay1OM YSLMar-UOU SHOR SLO)
-DOJUT JeIBAAS 40} BABS ‘SAIDIID KOPONLIQ
Ul palelWal Sel asessip aly ‘sitreine)sar
pue sdoys umo Jeu} ozManed pue
S{OOTSS SNOLAya1 UMC Maly pualeE Oo] pia}
SMP XOPOYLIG-24ay]N asnesaq Jed UY rey
O8 Seay ye ‘ITeay SYqnd sepia wo jays
sATalold B pay osye sey HI ‘peards 0} says
“Ball al) Pamole AUE[NSUT SIE ATLA,
“pres
URW JA ,AUMUIWOD apismo ayy
U] SIOY]O WEL} sald Wasaygip Aq aag Lay
yey] vapl ay) paidesoe sary au,
“S]UBJUL UT Sadjay sasneo 7 yey
S(PDEHIO Iyfeay Woy ssururem Jo asneoaq
‘yad,q Yezyzjeu ‘sonoeid WOISISLEN.D
PEISTAAGTIUOD B JUNE 01 S}.10]J8 5,491 YOK,
AON SY tons ‘seis Juauedap yyfeay
Jato suede YOR WysNo] avy xopoyLH
“BIN St} ‘APUaoe. alo “edoingy 17 TeAY
PHOM-21d ul suidio sAquMETUOD aE}
Ul paleo! ,apisno ay} Woy aous1a}I8}
“Ul JO Ted], B ST 193 JVI ples ‘Kopoug
~BA]N Alf} SaIpNys OM Iossajoid ABopoy9
~O8 adayOD suaand B ‘ueurey anures

"FEINING SI ‘YSNOY) ‘SwOy at] 19)
“Hd 0} JayIOM Wypeay JWEWIUIaAO B MOTTE
40 SJEUPIBA O} |IUTBIONJa] ayq JO We
«Jea] Pe WoIsnjuod Jupaysoy ‘voy
“BULIOJUE Sit Sul[ppad uaaq aAey oym
autoea-hUe aie oy afdoad jo jaxyoo0d
TEWS e, PalajiNnodta pey sraxiom Ypeary
Jal] pres ‘Aopea Suds jo Ayunuuios
PUEPPoOY sy Wl saapracid ipypeay isa
~BIE[ AY} JO allo Taya} IeaLY YENJay 104
TaSUNOD Pelaliag TaAoloyy eapuexary
. Wt] WLTeY pyro
yeu} Bulyawos UaIpTYD wey eats 0} Sut
“HSE SEAT JEU] 39] ABY_L,, ‘pres al, pay
-Ja} ale sjualed jeald ‘ajdoad pooy,,
Jou
PIP Feu slatyo Jo mauy ay Ysn1g ‘pres
dT W313 UG PaysIsul BAINSAA SUEY “snOlad
“UEP azem Asy} preay pey Aaly asneoagq
SBUIDIBA USIP ei] FULL J8AG paziu
~O8e [OOS sty 0) UOIssMupe SuLapisuoa

 

"SIO Ul pajtodas asam
SasDd N0L‘Z ataym Janisy
0} aspasip ay} Suiavsy

 

sjuered suns yey) pres ‘Aqunoy puepaoy
ur ASSO, UT BATYSOA WeON leqaIeEd
JO Jopunoy “ZyIMoi0H aoWE_ iqqey
“SPD aWOS UL s}siszed
nq paxunqap Ajepim uaaq sey apt ayy
‘SOSESSIp JBYO JO WIsAne sasned ‘Eyaqns
pue sduunur jsurege sqaayo1d osye yor

‘AUOOVA SO[SEAL 31 FEY) SuIaDu0d Sut
-pHSUE ‘Apeqo}S JUsuraacu WOTBUIDIeA
“HUB J8DEM oly 0) pay ase Aaty ied uj
“axajduros ale xopouig-en]n ayy Suoure
SaJBI HOHBUIDIEA MOT JO} suoSsead ayy
ABS S}S1SO[OIIOS PUB s[eloyjo myeay
“AADAYS. JUaIIad 16 jNoge st —
Gade pure | age punore Aypenid.43 — sasop
Oa] Ul WeALe UalpaL ‘BUTIDeA ou) Ing
71798 [TM wossed paysaqn
ue oy Ayurxoid ut pasodxa ajdoad payeu
-POBAUN JO JWadIEd HG alos ‘asou AuUN
pure YSn0s & se [aA Se ‘Apoq 94] 18A0 Te
s}ods pai jo ysei 8 pue J9Aa] YSIY apHyoUr
suloydulAs pure ‘usIpTY syaayye Aypensn
Vf ‘pazeaus Jo paysnos ‘payyesiq uoszad
pajIajur ue aleya asedsiye ay] uy sanoy
om] 03 dn Joy aay ued pue suorayut
ShO/PEIUOD SOU Alyy JO BuO SI sajseayy
“‘uonezTendsory
paimbez yey) Uaippya Bunok ur seses
SNOLIaS May e Uda SARY a.lay) Inq ‘Yearg
“30 at) WI Sleep ou tiaaq aaey alety,
‘HOT ZTUNWY Jo near
“hg sjuawyedap ipjesy Ay ayy jo peay
‘TayONZ “yf ower Id pres ‘yaam IseT Jo sv
SaSbo gg payiodad pey yom ‘UApOolg UT
yseg Ysnoiog pue SinqsweyLy, jo sen
“TUTLELIOS XOPOTIO BU} UE YBaiqyno ay
jany padjay ose uoweutoIes pedejaq
“‘Pappe ays ‘Sayer uoRBUIDIBA SuTaod
"B1-I8A0 BJaAL STOOYDS aurOS JeIW Puno]
SypNy “yaoied o'zg jo adviaar ajeys
aU] MOpEq Tey juadied 09 se MO] SB SaqeZ
HOREBUTDOBA pey AUN} PuEppoY UT S31
“TUNTWOD XOPOYLIO-e.y[A UT 'SeAIsSad 10
‘s]OOYOS SNOIHal aulOs Jey) perleacasip
STEIIO Iesy Jey; pres yaddny sq
.Uoneiadoos Sunita’ jou are nod Fiyeaig

“Bujjiodas paynqgiaquos staqqoy Zi

 

“NO We yealq 0] prey §,j],, ‘sosea paur
“03 PIT YiLA ‘Usaq sey yBaiqimno ai
303810 3Y] STAY AA ‘AY YIOA Mag] JO 389.
“You Wuneg puxpysoy Jo sauojssn
-Wio2 ypFeay ay} ‘jraddny jeqeuyas Bio.
“Bg JC ples ,100p at] usdo 03 Jue 7,UC
Aeyy pie dn guey sayy saumawos,
“suwoaTUI V0dai Apduiold pu
SUOHeuIIEA Jod ‘sIexJOM YIEey yt
ayetedooa ATM] 01 spooysoqyseu x0
-01.19-e.yn ul atdoad auios Suoure asu
-Js1804 Livaq sey nta}qord ayy jo Jed pre
STEPYJO IaH Jeao ye OU Si yRoaqIn
alyy ‘ssaudoid Waaq Sey 92a] STi ng
‘peaids s,aseasip ary Wey pue sayt
uoryenjsoea dn Sutiq 0} yoy oneUL
-SAs 8 uedaq spenyjo yyfeay ‘pounery
AIQUNOD B17} UI Sase
Sa]Svaul aYj JTEY Wey} Saowr 10} pajunc
~oe Aesuer MAN] PUB IOA MAN ‘BT0Z UY
“SUONIDUOD JERS Aq WaALT
Quine] uRIO ul APlsous ‘sasea sajseat
g€ pauioda: aaey Aastar man UL syer
“Wyo Wyeay ‘smear Xopoywg-eayn Fuow
A[eaisnpoxa ysouwye ‘Aepsony, Aq paw
“W093 SOSED 1/7 EEA ‘Sapeoap Ul aseast
SY] JO YBaiqino stoaas Jsour sj Bue
SEM 33835 YIOL MAN ‘SIVUOW UONDIA
‘payeul
~eaun oiam ajdoad Aueut 00] diay sa
Juntos ul sdoys pug sjooyas ‘sao
UE aly juads way, Aayz ‘Supeaid
SBM SBISeOL olay adoing pue jaels
JO SQIE LIOI HIOX MON JO sauMULG
USiMep XOPOYLIO-B.1[0 94 Ut paaLte 1a]
“ABI] 18Uf8 JOpARL ‘Tey ey] ysnoiyy

NVARALLO NOUVHS 4a

smar xopoyyiC)-D.y]/) Suowy Aysopy ‘sappoaqq ul ya1qInC) Sa[SDaJA] JSLOAA AY |

 
The NYC Healthveparaicnitmniome Subwithaistroug ikewpolkiyods Sheyayerk to conte ihecurtént
measles outbreak. Part of the statement given to YWN reads: “Effective Friday, December 7th, every
student attending a Yeshiva in the below zip codes who is not vaccinated will not be permitted to attend

school, regardless of whether a case of measles has occurred in the school”.

Zip codes include: 11204, 11205, 11206, 11211, 11218, 11219, 11220, 11230, 11249 — Which is Boro
park, Williamsburg, parts of Flatbush and other areas of Brooklyn.

 

 

 

Just a few days ago, YWN spoke with Dr, Jane R. Zucker, the Assistant Commissioner for the Bureau
of Immunization at the NYC Department of Health who said that there are now 39 confirmed cases. All of
the cases are in Brooklyn — 15 of them are in Williamsburg, 21 are in Boro Park, 1 in Bensonhurst, | in
Marine Park.

‘Besides for five cases being adults, the rest are all children under the age of five, Dr Zucker told YWN”.

“The vast majority of these cases were unvaccinated, and many of these children could have been
vaccinated and this outbreak could have been prevented”.

Dr. Zucker told YWN that they suspect there are many additional cases that have not been properly
reported.

NYC Councilman Kalman Yeger, who represents Boro Park, Midwood, and Bensonhurst gave the
following statement to YWN after learning of the new policy:

“I’m grateful to Mayor de Blasio and his team at the Department of Health for their immediate actions to
protect our community’s children. This is a clear issue of pikuach nefesh. It is imperative that parents
Maa EAT Nees Be OE tt dash AS PPE Ei OPES IEP BANS YP BS Ba tgs

necessary precautions to keep unvaccinated children away from harm. For this reason, DOH must take
this drastic step to require unvaccinated children to be excluded from school until they receive the

required vaccinations or the crisis has passed.”

Here is the full statement by the NYC health Department:
BW POLIGYsNY¥@ Bans AlbUnvaccinated
Children From Yeshivos in Many Brooklyn
Areas

December 6, 2018 9:55 pm

 

The NYC Health Department has come out with a strong new policy as they work to
contain the current measles outbreak, Part of the statement given to YWN reads:
“Effective Friday, December 7th, every student attending a Yeshiva in the below zip
codes who is not vaccinated will not be permitted to attend school, regardless of
whether a case of measles has occurred in the school”.

Zip codes include: 11204, 11205, 11206, 11211, 11218, 11219, 11220, 11230, 11249 ~
Which is Boro park, Williamsburg, parts of Flatbush and other areas of Brooklyn.

Just a few days ago, YWN spoke with Dr. Jane R. Zucker, the Assistant Commissioner
for the Bureau of immunization at the NYC Department of Health who said that

there are now 39 confirmed cases. All of the cases are in Brooklyn ~ 15 of them are in
Williamsburg, 21 are in Boro Park, 1 in Bensonhurst, 1 in Marine Park.

 
“The vast majority of these cases were unvaccinated-and many; of these children
could have been vaccinated and this outbreak could have been prevented”.

Dr. Zucker told YWN that they suspect there are many additional cases that have not
been properly reported.

NYC Councilman Kalman Yeger, who represents Boro Park, Midwood, and Bensonhurst
gave the following statement to YWN after learning of the new policy:

“I'm grateful to Mayor de Blasio and his team at the Department of Health for their
immediate actions to protect our community's children. This is a clear issue of pikuach
nefesh. It is imperative that parents immediately vaccinate their children. It is just as
imperative that our parents and yeshivas take all the necessary precautions to keep
unvaccinated children away from harm. For this reason, DOH must take this drastic step
to require unvaccinated children to be excluded from schoo! until they receive the
required vaccinations or the crisis has passed.”

Here is the full statement by the NYC health Department:

 
 

Health

BAW WW TE.

NEW YORK CITY DEPARTMENT OF
HEALTH AND MENTAL HYGIENE
Oxiris Barbot, M.D. MPH,

Acting Commissioner

December 6, 2018

Dear Principal:

There is an outbreak of measles in the Grthodox Jewish communities of Williamsburg and
Borough Park. Measles cases have also been confirmed in Bensonhurst and Midwood/Marine
Park,

Effective Friday, December 7th, every student attending a yeshiva in the below zap codes in
Borough Park and Williamsburg who is not vaccinated with the required number of doses
of measles-mumips-rubella (MMR) vaccine will not be permitted to attend school,
regardiess of whether a case of measles has occurred in the school, This includes students
who attend a childcare program serving the orthodox community, yeshivas with 4 child caré
program, ora yeshiva with any grades pre-kindergarten through 12th grade.

The affected zip codes may change and be updated based on the epidemiology and incidence
of new cases of measles; current zip codes for school exclusion are:

e 114204 e 1121} * ji220
11205 * T1218 e 11230
* 11206 * 11219 * 11249

Students cannot return to school until they are appropriately vaccinated, or until the
outbreak is declared over, even if they have an approved religious or medical exemption
to measles immunization. If aperson in your school develops measles, additional
restrictions apply.

As a reminder, for the 2018-2019 school year, for children attending dayeare-and pre-
kindergarten, one dose of MMR is required; for children attending kindergarten through 12th
grade, two doses are required. Results of blood work showing immunity to measles (measles
lgG positive) is also acceptable. Documentation of disease history from a physician, without
laboratory confirmation, is not acceptable.

Students who are sick with measles must stay home from dayeare or school until dhe 5t*
day after rash onset, as advised by the Health Department.

Principals or directors are responsible for enforcing exclusion of students and
compliance with all school-required immunizations, To ensure compliance, every yeshiva
is subject to andit by the Department of Health, and noncompliance can result in
Commissioners Orders and fines, [See Public Health Law §2164 and 10 NYCRR Subpart 66-
1.] The fill requirements are available at wwy.schools.pye.vowidoesdefault-ge uiree/tie fault
document-library/sh65-medical-inmmunization-requiremenits,

 

Please share the attached letter with all parents of students in your school so that they
are aware of the measles outbreak. The letter informs parents that students without the
required number of doses of MMR vaccine due to religious or medical exemptions or due to
non-compliance must be excluded from school for the duration of this outbreak.

 

me —T-Pee A  ett ed we em

 

 
 

  
In Lakeweod, the Ocean_County Health Departmentdell YWNdghat:

+ There are now 18 confirmed measles cases.

- There are also 7 potential cases under investigation,

* Vaccination is encouraged and those children invoived with exposure to a confirmed
case may be subject to an order of exclusion, if unvaccinated.

» The Ocean County Health Department continues to support and highly encourage the
exclusion of non-vaccinated children from schools, preschools and daycares in the
outbreak area. These entities have the authority to make that decision when an
outbreak has been declared by the New Jersey Department of Health. The age range so
far for the current outbreak is 6 months to 59 years old.

In the City of Passaic, there are three confirmed cases in one household.

Earlier on Thursday, YWN published that in the London UK Chareidi community there
are at least 60 confirmed cases.

 

There are also cases in Kiryas Joel in Orange County, NY.

Last week, YWN published an extensive Psak Halacha written by one of the leading
Poskim in the world, Hagaon HaRav Moshe Shternbuch to the Rosh Yeshiva of BMG,
HaRav Malkiel Kotler, in the letter translated for YWN, Rav Shternbuch explains why it is
a Halachic obligation to vaccinate.

 

 

Additionally, the issue of vaccinations was brought up at the Agudah Convention at a
panel with HaRav Elya Brudny and Harav Yosef Elefant. The video below is from that

session.

(YWN World Headquarters - NYC)

Share this:

o 2 & mw 8 ©

 
